DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This examiner's amendment corrects minor informalities in the claims.

The application has been amended as follows:
      	In Claim 5:
line 1, replace “claim 5” with – claim 1 --.

In Claim 12:
line 1, replace “claim 11” with – claim 8 --.

In Claim 20:
line 1, replace “claim 19” with – claim 15 --.

Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein a method of automatically tracking multi-Z horizons within a seismic volume and system comprising determining whether or not one or more of the plurality of surfaces violate at least one geological boundary rule associated with the plurality of surfaces, based on the automatically tracked surfaces of the multi-Z horizon; and responsive to determining that one or more surfaces violate the at least one geological boundary rule, truncating the one or more surfaces such that each surface of the multi-Z horizon honors the geological boundary rule within the seismic volume (or similar language) (claims 1, 8, 15) is not disclosed, suggested, or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nguyen et al. (US 2016/0252638) discloses method and system for 3-D imaging of subterranean geologic structures based on seismic data (Abstract, lines 1-2). Nguyen 
Neave (US 2014/0140580) discloses a method of automatically tracking multi-Z horizons within seismic volumes (paragraph 0088, lines 1-2; paragraph 0091, lines 7-9). Neave further discloses “FIG. 9A shows four faults (the regions that have a different grayscale) which have been truncated using truncation rules with seismic data in the background for context” (paragraph 0054, lines 5-7).
However, the reference above do not disclose determining whether or not one or more of a plurality of surfaces violate at least one geological boundary rule associated with the plurality of surfaces, based on automatically tracked surfaces of the multi-Z horizon, and responsive to determining that one or more surfaces violate the at least one geological boundary rule, truncating the one or more surfaces such that each surface of the multi-Z horizon honors the geological boundary rule within the seismic volume.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        November 24, 2021